DETAILED ACTION

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 2 January 2020. It is noted, however, that applicant has not filed a certified copy of the TW109100054 application as required by 37 CFR 1.55.  The previous Office action erroneously indicated that certified copies of the priority documents had been received in section 12 of the Office Action Summary.
An interim copy of the foreign priority document satisfying 37 C.F.R. §§ 1.13 (j)(1) and (2) was submitted electronically on 27 March 2020.  According to § 1.13(j)(3), a certified copy of the foreign application must be filed within the period specified in § 1.13(g)(1).  
According to § 1.13(g)(1), the certified copy must be filed within the pendency of the application unless filed with a petition under paragraph (e) or (f) of § 1.13, or with a petition accompanied by the fee set forth in § 1.17(g) which includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application in a design application. 
Note that if the claim for priority or the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and § 1.323.


Allowable Subject Matter

Claims 1,9,11,13,18 and 20 allowed.  The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 9-13, and 18-20 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino et al. (US 2010/0305297).  The previous Office action objected to Claim 4 as being dependent upon a rejected base claim, but indicated that the claim would be allowable if rewritten in independent form including all limitations of the base claim and any intervening claims.  
Independent Claim 1 has been amended to incorporate the subject matter of Claim 4 (now cancelled), which was previously dependent only upon Claim 1.  Amended Claim 1 is identical to previously presented Claim 4 rewritten in independent form including all limitations of the base claim.  Therefore, Claim 1 and dependent Claims 2, 3, 9-13, and 18-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762